Candler, J.
1. A consent decree will not be set aside because, “ through accident and mistake,” one of the consenting parties failed to introduce evidence which was in his possession and which might, if submitted on a trial, have resulted in the rendition of a decree different from the one which was taken by consent.
2. It is not error to refuse to entertain a petition to enjoin the cutting of timber on land which, by a decree to which the plaintiff consented, has been legally adjudged to be the property of the defendant.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.